Citation Nr: 1754992	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C. Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1965 to June 1969, to include time served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2017, the Board remanded this matter for further development, to include a VA examination. The requested examination was conducted in June 2017, and as explained below, did not comply with remand directives. 

The U. S. Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). In accordance with Clemons, the Board has expanded the issue on appeal as reflected on the title page.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268  (1998). The Board finds that a remand is again warranted under Stegall.

In May 2017, the Board remanded this claim and directed that the Veteran undergo a VA examination for the purpose of determining the nature and etiology of his claimed COPD. 

Pursuant to the May 2017 Board remand, the Veteran underwent a VA examination in June 2017. Unfortunately, the examiner failed to follow the Board's directives. The examiner indicated that the only respiratory condition the Veteran has ever been diagnosed with is asthma. See June 2017 VA examination. However, per the medical record and Board remand of May 2017, the Veteran has clearly been diagnosed with COPD. Specifically, in an October 2015 treatment note, Dr. S.C. states "[the Veteran] has mild COPD at this time," which he noted could be due to the Veteran's in-service herbicide exposure. Dr. S.C. further states, in pertinent part, that pursuant to a June 2015 pulmonary function test, the Veteran's FEV1/FVC was 72 percent. Under the VA rating criteria for COPD, this result would qualify the Veteran for a compensable evaluation should his COPD be service-connected. See 38 C.F.R. § 4.97, DC 6604 (2017). Dr. S.C. also states that he has been following the Veteran's condition since July 2009, and that his COPD has been well controlled with inhalers. The examiner did not address Dr. S.C.'s diagnosis. Instead he stated not only that there is no evidence of treatment for COPD in the Veteran's claims file, but also that the only documentation from Dr. S.C. he reviewed was a January 2011 note stating in pertinent part that the Veteran has a small airway obstructive lung disease.  

The examiner also failed to address Dr. N.S.'s September 2010 statements that the Veteran has been having problems with COPD with repeated hospital admissions and that it is "conceivable" that his COPD is related to service. The Board also notes that included in the Veteran's record, as referred to by Dr. N.S., is a hospital record at S.M.H.C. dated in December 2009, indicating that chest X-rays showed COPD. The examiner did not conduct imaging studies during the June 2017 VA examination, and did not address the x-ray.

The examiner failed to address the statements and findings of Dr. S.C., Dr. N.S., and S.M.H.C. and did not adequately review the Veteran's pertinent medical history, to include in-service complaints and herbicide exposure. The Board thus finds that there was not substantial compliance with the May 2017 remand directives. Stegall, 11 Vet. App at 271. Furthermore, the examiner failed to reconcile or otherwise explain the significant discrepancy between his findings that the Veteran does not suffer from COPD and previous diagnoses of COPD.  

Therefore, on remand, the agency of original jurisdiction (AOJ) should obtain an additional medical opinion, not only addressing the nature and etiology of the Veteran's COPD, but also specifically addressing the Veteran's in-service complaints, Dr. S.C.'s treatment notes, Dr. N.S's treatment notes, the medical findings set out in S.M.H.C hospital's discharge notes, and the Veteran's lay statements of record. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from a qualified medical professional to determine the nature and etiology of the Veteran's COPD. The entire claims file, to include a copy of this remand, as well as the May 2017 remand and the June 2017 VA examination report, must be made available to and be reviewed by the examiner. 

2. Based on a thorough review of the claims file and an examination of the Veteran (if needed), the examiner must provide an opinion regarding the nature and etiology of any respiratory disorder found to be present, to include both COPD and asthma.

The examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed respiratory disorder is etiologically related to service, aggravated by service, or was manifest within one year of service discharge.

In formulating the above opinions, the examiner must consider the Veteran's contentions that he has had respiratory difficulty since service, as well as his conceded exposure to herbicides in service.

The examiner must also consider and discuss Dr. S.C.'s treatment notes, Dr. N.S's treatment notes, and the medical findings in S.M.H.C hospital's discharge notes, all of which contain a diagnosis of COPD, and further suggest a longstanding history of the disease with possible etiological relation to the Veteran's service. The examiner must also consider the June 2017 VA examination findings in the formulation of an opinion. To the extent possible, the examiner is requested to reconcile the conflicting opinions.

A complete rationale for each opinion offered should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the above instructions, the claim should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration all evidence associated with the Veteran's claims file since the June 2017 SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

